TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00704-CV


Jacquelyn Vaye Abbott, Appellant

v.

Timothy Mark Cameron Abbott, Appellee




FROM THE DISTRICT COURT OF HAYS COUNTY, 274TH JUDICIAL DISTRICT
NO. 06-0280, HONORABLE GARY L. STEEL, JUDGE PRESIDING


M E M O R A N D U M  O P I N I O N
	Appellant filed her notice of appeal on November 16, 2006.  On January 25, 2007,
the district clerk informed this Court that appellant had not paid or made arrangements to pay for the
clerk's record.  That same day, we sent appellant a letter requiring her to submit a status report by
February 5, 2007, informing her that her failure to do so would result in the dismissal of her appeal. 
To date, the clerk's record has not been filed, and appellant has neither filed a status report nor
responded in any manner to our January 25 letter.  We therefore dismiss the appeal for want of
prosecution.  Tex. R. App. P. 42.3(b).

					__________________________________________
					David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Henson
Dismissed for Want of Prosecution
Filed:   March 21, 2007